IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-34

                                       No. COA20-740

                                    Filed 18 January 2022

     Rockingham County, 11CRS50300, 11CRS50301, 11CRS50518, 11CRS50124

     STATE OF NORTH CAROLINA

                  v.

     FRANK CATALDO


           Appeal by Defendant from order entered 17 June 2019 by Judge Edwin G.

     Wilson, Jr., in Rockingham County Superior Court. Heard in the Court of Appeals 8

     September 2021.


           Attorney General Joshua H. Stein, by Special Deputy Attorney General Sherri
           Horner Lawrence, for the State-Appellee.

           North Carolina Prisoner Legal Services, Inc., by Christopher J. Heaney, for
           Defendant-Appellant.


           COLLINS, Judge.


¶1         Defendant appeals an order wherein the trial court concluded that certain

     sealed child protective services records obtained by the trial court and reviewed in

     camera during post-conviction discovery were immaterial to Defendant’s defense and

     denied Defendant’s request for access to those records and a new trial. Because the

     trial court impermissibly narrowed the scope of its post-conviction discovery orders,

     the trial court failed to comply with this Court’s mandate in State v. Cataldo, 261
                                         STATE V. CATALDO

                                           2022-NCCOA-34

                                          Opinion of the Court



     N.C. App. 538, 818 S.E.2d 203, WL 4441414 (2018) (unpublished) (“Cataldo II”). We

     reverse the trial court’s order and remand for post-conviction discovery orders and an

     in camera review of the records at issue, in accordance with Cataldo II.

                                 I.   Procedural Background

¶2          On 8 May 2013, following a trial, a jury found Defendant guilty of two counts

     of statutory sex offense and one count of statutory rape of T.B., a minor.1 The trial

     court consolidated the two statutory sex offense convictions and entered judgment,

     sentencing Defendant to consecutive prison terms of 240 to 297 months for statutory

     sex offense and 240 to 297 months for statutory rape. Defendant appealed. By

     opinion filed 3 June 2014, this Court found no error in the proceeding below. State v.

     Cataldo, 234 N.C. App. 329, 762 S.E.2d 2, WL 2507788 (2014) (unpublished)

     (“Cataldo I”).

¶3          On 7 July 2015, Defendant filed in the trial court a motion for appropriate

     relief (“MAR”) and a motion for post-conviction discovery. In his MAR, Defendant

     alleged that he had received ineffective assistance of counsel because his “trial

     counsel did not request an in camera review of DSS records about the complainant’s

     prior allegations of sexual abuse,” and “[a]s a result, trial counsel failed to discover

     exculpatory and impeachment evidence that would have greatly aided [Defendant’s]



            1 The transcript indicates that the jury found Defendant not guilty of one other count
     of statutory rape.
                                       STATE V. CATALDO

                                         2022-NCCOA-34

                                        Opinion of the Court



     defense.”

¶4         Defendant relied on Pennsylvania v. Ritchie, 480 U.S. 39 (1987), to support his

     argument. In Ritchie, the defendant was charged with various sex offenses against

     a minor and sought disclosure of the victim’s child protective services records in order

     to raise a defense. In a plurality decision, the United States Supreme Court stated,

     “It is well settled that the government has the obligation to turn over evidence in its

     possession that is both favorable to the accused and material to guilt or punishment.”

     Id. at 57 (citations omitted). “[E]vidence is material only if there is a reasonable

     probability that, had the evidence been disclosed to the defense, the result of the

     proceeding would have been different. A ‘reasonable probability’ is a probability

     sufficient to undermine confidence in the outcome.” Id. (citation omitted). The Court

     concluded that the defendant was “entitled to know whether the [child protective

     services] file contains information that may have changed the outcome of his trial had

     it been disclosed[,]” and remanded for an in camera review of the file. Id. at 61.

¶5         Defendant alleged in his MAR that before accusing Defendant, “T.B. made

     multiple allegations of sexual abuse against family members that were investigated

     by DSS and determined to be unfounded,” including: “a previous DSS investigation

     when T.B. was four years old regarding T.B. being sexually abused by her biological

     father and by a neighbor”; accusations made in 2008 against her biological father for

     sexually abusing her; and accusations made in 2009 against her uncle for sexually
                                      STATE V. CATALDO

                                        2022-NCCOA-34

                                       Opinion of the Court



     abusing her. Defendant argued that T.B.’s “history of making false allegations of

     sexual abuse” was “directly relevant to the credibility of her claims against

     [Defendant].” Defendant requested the trial court “order post-conviction discovery

     from the State so he may review the materials, continue post-conviction investigation,

     and amend his [MAR].”

¶6         In his motion for post-conviction discovery, Defendant requested that the trial

     court order Rockingham Department of Health and Human Services (“Rockingham

     DHHS”) and Guilford County Department of Social Services (“Guilford DSS”) “to turn

     over all records, including medical and mental health records, concerning [T.B.] . . .

     to the Court for in camera review” and order Kim Madden, a psychiatrist who

     interviewed T.B. in January 2011, “to turn over all notes and/or reports concerning

     her treatment of T.B. for an in camera review,” pursuant to Ritchie.

¶7         The State filed an answer to Defendant’s MAR, arguing that it should be

     denied. Defendant moved to stay a decision on his MAR until he received and had an

     opportunity to review post-conviction discovery materials. The trial court entered an

     order on 5 October 2016 denying Defendant’s motion to stay a decision on his MAR,

     his MAR, and his motion for post-conviction discovery.

¶8         Defendant filed a petition for writ of certiorari with this Court, seeking review

     of the 5 October 2016 order. This Court granted certiorari. By opinion filed 18

     September 2018, this Court reversed the denials of Defendant’s MAR and motion for
                                          STATE V. CATALDO

                                           2022-NCCOA-34

                                          Opinion of the Court



     post-conviction discovery stating,

                   Our precedent, as well as that of Ritchie, is clear. The DSS
                   records sought by defendant, if in fact they exist, may have
                   permitted him to confront and impeach T.B. Defendant
                   could not be expected to present a showing of this evidence
                   prior to it being released. Its materiality, however, is
                   questionable. Do the records exist? Do they show what
                   defendant contends? These are matters best suited to an
                   in camera review. . . .

                   [W]e hold that [D]efendant made the requisite showing to
                   support his motion for post-conviction discovery, and that
                   the trial court erred in denying it. We therefore reverse the
                   trial court’s order, and remand for an in camera review of
                   the DSS records at issue. Should the trial court determine
                   that these records are in fact material, and would have
                   changed the outcome of defendant’s trial, [D]efendant
                   should be granted a new trial.

     Cataldo II, WL 4441414 at *11-12 (citations omitted).

¶9           Upon remand, the State, through Rockingham DHHS, provided the trial court

     “with the complete files of Rockingham DHHS, as they pertain to this matter.” The

     trial court held a hearing on the matter and entered an Order Post-Conviction

     Discovery on 18 December 2018 (“Rockingham Order”), in which it found, in relevant

     part:

                   9.     This Court has reviewed the records provided by the
                   State through Rockingham DHHS and finds that the file
                   does not contain any records “at issue” as requested by
                   [D]efendant in his post-conviction motion for discovery and
                   as described by the Court of Appeals. The records at issue
                   are records regarding T.B.’s allegations of prior abuse by
                   her father from 2000-2001, and again in 2008, and by her
                                        STATE V. CATALDO

                                          2022-NCCOA-34

                                         Opinion of the Court



                    uncle in 2009.

                    10.   This Court does find that the records provided
                    contain references to the records at issue, but they do not
                    provide the substance of those records and this Court is
                    unable to complete its in camera review as Ordered by the
                    Court of Appeals until it receives the appropriate records.

¶ 10         Upon its findings, the trial court concluded and ordered that Rockingham

       DHHS “shall make available to this Court the DSS records at issue, specifically

       records regarding T.B.’s allegations of prior abuse by her father from 2000-2001, and

       again in 2008, and by her uncle in 2009.”

¶ 11         Subsequently, the trial court and the parties exchanged emails regarding the

       scope of the Rockingham Order.         Specifically, Defendant contended that the

       Rockingham Order’s time ranges were too narrow, and that it failed to request both

       the files related to allegations made by T.B. against Defendant himself or unknown

       others, and the documents from Kim Madden regarding her treatment of T.B. The

       trial court declined to modify the Rockingham Order in response to Defendant’s

       contentions, explaining that “the Court of Appeals was clear the remand was for a

       review of DSS records.”

¶ 12         In response to the Rockingham Order, Rockingham DHHS sent a letter to the

       trial court, indicating that it “did not respond to any abuse, neglect or dependency

       reports regarding the victim child in 2000-2001, 2008, or 2009.” However, the letter

       advised that the Central Registry “indicate[d] that the Guilford . . . [DSS] responded
                                        STATE V. CATALDO

                                           2022-NCCOA-34

                                          Opinion of the Court



       to abuse and/or neglect reports on the victim child on or around these time periods.”

       The letter also indicated that Rockingham DHHS investigated a situation regarding

       T.B. in 2004, during which Guilford DSS had provided it with records from its

       involvement with the family in 2001 and 2002. Copies of the Guilford DSS records

       from 2001 and 2002 were attached to the letter.

¶ 13         The trial court entered an Order Post-Conviction Discovery Guilford DSS on

       18 February 2019 (“Guilford Order”), finding in part:

                    This Court has reviewed the Guilford County DSS records
                    provided by [Rockingham] DHHS and finds they do not
                    contain any records described by the Court of Appeals
                    regarding T.B.’s allegations of prior abuse in 2008 or 2009.
                    This Court is unable to complete its in camera review as
                    Ordered by the Court of Appeals until it receives the
                    appropriate records.

¶ 14         The trial court thus ordered Guilford DSS to “make available to this [c]ourt the

       DSS records at issue, specifically records regarding T.B.’s allegations of prior abuse

       from 2000-2001, 2008, and 2009.”

¶ 15         The trial court entered an Order on Remand Defendant’s Motion for Post-

       Conviction Discovery (“Order on Remand”) on 17 June 2019. The trial court found,

       in pertinent part, that it had “conducted an in camera review of the records provided

       by [Guilford] DSS as directed by the Court of Appeals and observed that the records

       contained documentation related to allegations of prior abuse occurring on or around

       the dates noted in the Opinion of the Court of Appeals.”
                                         STATE V. CATALDO

                                              2022-NCCOA-34

                                          Opinion of the Court



¶ 16         The trial court concluded, in relevant part:

                    23.   Having conducted an in camera review of the records
                    provided by [Guilford DSS], this Court concludes that, in
                    the context of the entire record, there is not a reasonable
                    probability that the outcome of defendant’s trial would
                    have been different had he been able to access these
                    records. As such, the records of T.B.’s prior allegations of
                    abuse are not material to the defense.

                    24.    Defendant, therefore, is not entitled to have access
                    to the records of T.B.’s prior allegations of abuse and is not
                    entitled to a new trial.

¶ 17         The trial court denied Defendant’s Motion for Post-Conviction Discovery and

       ordered the records reviewed be sealed and placed in the record for appellate review,

       in accordance with State v. Hardy, 293 N.C. 105, 128, 235 S.E.2d 828, 842 (1977).

¶ 18         Defendant filed a petition for writ of certiorari with this Court on 29 May 2020.

       This Court allowed the petition “for purposes of reviewing Judge Edwin G. Wilson,

       Jr.’s, 17 June 2019 order denying [Defendant’s] motion for post-conviction discovery

       upon the in camera review ordered by this Court in [Cataldo II].”

                                        II.     Discussion

          A. Scope of post-conviction discovery orders

¶ 19         Defendant argues that the trial court erred on remand by impermissibly

       narrowing the scope of its post-conviction discovery orders to Rockingham DHHS and

       Guilford DSS, such that the trial court failed to conduct a sufficient in camera review

       of relevant records, as mandated by this Court in Cataldo II. We agree.
                                         STATE V. CATALDO

                                           2022-NCCOA-34

                                         Opinion of the Court



¶ 20         “The general rule is that an inferior court must follow the mandate of an

       appellate court in a case without variation or departure.” Condellone v. Condellone,

       137 N.C. App. 547, 551, 528 S.E.2d 639, 642 (2000) (quoting Metts v. Piver, 102 N.C.

       App. 98, 100, 401 S.E.2d 407, 408 (1991)); see, e.g., Creech v. Melnik, 147 N.C. App.

       471, 473-74, 556 S.E.2d 587, 589 (2001) (“Under the law of the case doctrine, an

       appellate court ruling on a question governs the resolution of that question both in

       subsequent proceedings in the trial court and on a subsequent appeal, provided the

       same facts and the same questions, which were determined in the previous appeal,

       are involved in the second appeal.”).

¶ 21         In the Factual and Procedural Background of Cataldo II, this Court explained

       that Defendant had filed an MAR on 7 July 2015 in which

                    Defendant alleged that T.B.’s father had been accused of
                    sexually abusing her from 2000 to 2001, and again in 2008,
                    and that she had accused her uncle of sexually abusing her
                    in 2009. He argued that he received ineffective assistance
                    of counsel at trial, due to (1) counsel’s failure to subpoena
                    T.B.’s DSS records regarding prior claims of abuse; (2)
                    counsel’s failure to cross-examine T.B.’s therapist
                    regarding prior claims of abuse; and (3) counsel’s failure to
                    impeach T.B. regarding her prior claims of abuse. That
                    same day, [D]efendant filed a motion for post-conviction
                    discovery, seeking an in camera review of T.B.’s DSS
                    records regarding prior claims of abuse.

       Cataldo II, WL 4441414 at *2. This Court then addressed the trial court’s denial of

       Defendant’s MAR as follows:
                                           STATE V. CATALDO

                                             2022-NCCOA-34

                                           Opinion of the Court



                     [D]efendant contends that the trial court erred in denying
                     his MAR because he made a plausible showing that
                     material, favorable DSS records exist. We agree.
                     ....
                     Our precedent in [State v. Taylor, 327 N.C. 147, 393 S.E.2d
                     801 (1990), and State v. Hardy, 293 N.C. 105, 235 S.E.2d
                     828 (1977)], as well as that of Ritchie, is clear. The DSS
                     records sought by [D]efendant, if in fact they exist, may
                     have permitted him to confront and impeach T.B.
                     Defendant could not be expected to present a showing of
                     this evidence prior to it being released. Its materiality,
                     however, is questionable. Do the records exist? Do they
                     show what defendant contends? These are matters best
                     suited to an in camera review. See Ritchie, 480 U.S. at 61,
                     94 L. Ed. 2d at 60 (concluding that in camera review by the
                     trial court would serve the defendant’s interest while also
                     protecting the confidentiality of individuals involved in
                     child-abuse investigations).

                     In accordance with all of this precedent, we hold that
                     [D]efendant made the requisite showing to support his
                     motion for post-conviction discovery, and that the trial
                     court erred in denying it. We therefore reverse the trial
                     court’s order, and remand for an in camera review of the
                     DSS records at issue. Should the trial court determine that
                     these records are in fact material, and would have changed
                     the outcome of [D]efendant’s trial, [D]efendant should be
                     granted a new trial.

       Cataldo II, WL 4441414 at *3-4.

¶ 22          At issue is the proper scope of “the DSS records at issue” in this Court’s

       directive to the trial court. Id. at *5.

¶ 23          Defendant argues that his original request was for Rockingham DHHS and

       Guilford DSS to produce “all records, including medical and mental health records,
                                          STATE V. CATALDO

                                            2022-NCCOA-34

                                          Opinion of the Court



       concerning [T.B.] . . . for in camera review[,]” and this request “defined the requisite

       scope of the DSS records at issue on remand.” Thus, Defendant argues, the trial court

       erred in limiting the scope of review to the specified time periods and excluding any

       records of Rockingham DHHS’s investigation in 2004, any allegations by T.B. against

       Defendant in 2006 or 2007, and any other relevant social services records.

¶ 24         In its Rockingham Order, the trial court found and concluded that “[t]he

       records at issue are records regarding T.B.’s allegations of prior abuse by her father

       from 2000-2001, and again in 2008, and by her uncle in 2009.” Similarly, in its

       Guilford Order, the trial court concluded “the DSS records at issue” are “records

       regarding T.B.’s allegations of prior abuse from 2000-2001, 2008, and 2009.” In its

       Order on Remand, the trial court noted the limited scope of its review, finding that

       “[i]n response to the Order of the Court of Appeals, this [c]ourt ordered [Rockingham]

       DHHS to provide the [c]ourt with the records described by the Court of Appeals,

       specifically regarding T.B.’s allegations of prior abuse in 2000-2001, 2008, and 2009.”

       The trial court also found that it “ordered [Guilford] DSS to make available to [the

       court] the DSS records at issue, specifically those related to T.B.’s allegations of prior

       abuse from 2000-2001, 2008, and 2009[.]”

¶ 25         In Cataldo II, as quoted above, this Court mentioned these specific time

       periods in the Factual and Procedural Background of the opinion, describing specific

       allegations of abuse asserted in Defendant’s MAR as grounds for Defendant’s
                                         STATE V. CATALDO

                                           2022-NCCOA-34

                                          Opinion of the Court



       ineffective assistance of counsel claims. This Court, with a general reference to T.B.’s

       prior allegations of sexual abuse investigated by social services, then summarized

       Defendant’s argument on appeal as “he was entitled to an in camera review and the

       disclosure of these DSS documents proving that T.B. has falsely accused others of

       sexual abuse.” Cataldo II, WL 4441414 at *2-3. However, in describing Defendant’s

       motion for post-conviction discovery – the main issue ultimately decided in Cataldo

       II – this Court described the motion as “seeking an in camera review of T.B.’s DSS

       records regarding prior claims of abuse.” Id. at *2.

¶ 26         In his motion for post-conviction discovery, while Defendant referenced

       allegations from the specific time periods, Defendant’s request for discovery of DSS

       records was not limited to those time periods. Defendant argued that he “should be

       granted an in camera review of all DSS records concerning T.B.” and requested the

       trial court order Rockingham DHHS and Guilford DSS “to turn over all records,

       including medical and mental health records, concerning [T.B.] to the [c]ourt for in

       camera review[.]”

¶ 27         In support of its holding that “[D]efendant made the requisite showing to

       support his motion for post-conviction discovery, and that the trial court erred in

       denying it[,]” this Court reasoned that “[t]he DSS records sought by [D]efendant, if in

       fact they exist, may have permitted him to confront and impeach T.B. Defendant

       could not be expected to present a showing of this evidence prior to it being released.”
                                         STATE V. CATALDO

                                           2022-NCCOA-34

                                          Opinion of the Court



       Id. at *4-5. This reasoning applies to all DSS records sought by Defendant in his

       motion for post-conviction discovery regarding T.B.’s prior allegations of sexual

       abuse, not just those specific instances identified by Defendant without access to the

       records. The in camera review is designed to safeguard Defendant’s due process right

       to evidence favorable and material to his guilt or punishment. Ritchie, 480 U.S. at

       57.

¶ 28           Based on Defendant’s motion for post-conviction discovery seeking all

       Rockingham DHHS and Guilford County DSS records regarding T.B. and this Court’s

       language in Cataldo II ordering in camera review of the DSS records at issue, the

       trial court erred by impermissibly narrowing the scope of its post-conviction discovery

       orders to Rockingham DHHS and Guilford DSS, such that the trial court failed to

       conduct a sufficient in camera review of relevant records, as mandated by this Court

       in Cataldo II.

¶ 29           Accordingly, we reverse the trial court’s order and remand for post-conviction

       discovery orders of proper scope and in camera review of “T.B.’s DSS records

       regarding prior claims of abuse.” Cataldo II, WL 4441414 at *2.

             B. In camera review on appeal

¶ 30           Defendant also asks this Court to review the social services records already

       reviewed by the trial court to determine whether they contain exculpatory

       information that would be favorable and material to his defense. We decline to review
                                           STATE V. CATALDO

                                               2022-NCCOA-34

                                            Opinion of the Court



       the records until all of the relevant records have been requested and reviewed in

       camera by the trial court. In light of our holding, we need not reach any remaining

       arguments.2

                                        III.     Conclusion

¶ 31          The trial court erred when it impermissibly narrowed the scope of its orders to

       Rockingham DHHS and Guilford DSS to include only records regarding allegations

       of events during certain time periods and against certain persons. Accordingly, we

       reverse the trial court’s order and remand to the trial court with instructions to order

       Rockingham DHHS and Guilford DSS to produce T.B.’s social services records

       “regarding prior claims of abuse.” Id.

¶ 32          Upon receipt and in camera review of the records, should the trial court

       determine that the records are in fact material, Defendant should be granted a new

       trial. See id. at *5.

              REVERSED AND REMANDED.

              Judge JACKSON concurs.

              Judge ARROWOOD dissents by separate opinion.




              2 Defendant also argues that he is entitled to post-conviction discovery under N.C.
       Gen. Stat. § 15A-1415(f) and that the trial court erred when it failed to order production of
       such discovery by the State. We are uncertain what discovery Defendant believes he is
       entitled to beyond the scope of the issues decided in this opinion.
        No. COA20-740 – State v. Cataldo


             ARROWOOD, Judge, dissenting.


¶ 33         I respectfully dissent from the majority’s holding that the trial court failed to

       comply with this Court’s mandate as set out in State v. Cataldo, 261 N.C. App. 538,

       818 S.E.2d 203 (2018) (unpublished) (“Cataldo II”). I sat on the panel that decided

       Cataldo II and concurred in that opinion, and I believe the trial court complied with

       Cataldo II. I vote to affirm the trial court’s order, and respectfully dissent.

¶ 34         In defendant’s motion for post-conviction discovery, defendant alleged the

       following:

                    A review of the State’s discovery materials contained in the
                    file indicates that there are Department of Social Services
                    records regarding T.B.’s past allegations of sexual abuse
                    against other people that were determined to be unfounded
                    by DSS. Additionally, there are records concerning T.B.’s
                    work with counselor Kim Madden that are likely to contain
                    information helpful for the defense.

       Defendant’s factual allegations included three subsections, describing T.B.’s

       allegations of sexual abuse against her father in 2000-2001, again in 2008, and

       against her uncle in 2009. After highlighting the allegations made during these

       relevant periods, defendant argued that he “should be granted an in camera review

       of all DSS records concerning T.B.”

¶ 35         In Cataldo II, this Court addressed defendant’s contention “that he was

       entitled to an in camera review and the disclosure of these DSS documents proving

       that T.B. had falsely accused others of sexual abuse.” 261 N.C. App. 538, 818 S.E.2d

       203 at *8 (emphasis added). After concluding that the trial court erred in denying
                                         STATE V. CATALDO

                                           2022-NCCOA-34

                                      ARROWOOD, J., dissenting



       defendant’s motion for post-conviction discovery, we directed the trial court to conduct

       “an in camera review of the DSS records at issue[,]” and if the trial court

       “determine[d] that these records [were] in fact material, and would have changed the

       outcome of defendant’s trial,” the trial court should grant defendant a new trial. Id.

       at *12.

¶ 36         On 18 December 2018, the trial court entered an order for post-conviction

       discovery with respect to Rockingham County DSS records. In the order, the trial

       court made the following relevant findings:

                    9.   This Court has reviewed the records provided by the
                         State through Rockingham DHHS and finds that the
                         file does not contain any records regarding the DSS
                         records “at issue” as requested by defendant in his
                         post-conviction motion for discovery and as described
                         by the Court of Appeals. The records at issue are
                         records regarding T.B.’s allegations of prior abuse by
                         her father from 2000-2001, and again in 2008, and by
                         her uncle in 2009. The allegations of prior abuse are
                         alleged to have occurred in North Carolina.

                    10. This Court does find that the records provided contain
                        references to the records at issue, but they do not
                        provide the substance of those records and this Court
                        is unable to complete its in camera review as Ordered
                        by the Court of Appeals until it receives the
                        appropriate records.

       On 18 February 2019, the trial court entered a similar order with respect to Guilford

       County DSS records, ordering the State to furnish complete records for the

       aforementioned time periods.
                                         STATE V. CATALDO

                                           2022-NCCOA-34

                                      ARROWOOD, J., dissenting



¶ 37         The issue on appeal is whether the trial court properly determined the scope

       of “the DSS records at issue” as directed by this Court in Cataldo II. In Cataldo II,

       we answered the question of whether defendant was entitled to an in camera review

       and disclosure of DSS documents “proving that T.B. had falsely accused others of

       sexual abuse.” Id. at *8. Although defendant’s MAR did request “an in camera review

       of all DSS records concerning T.B.[,]” Cataldo II did not grant an in camera review of

       all DSS records concerning T.B., instead limiting the review to documents related to

       T.B.’s allegations against others. Id. This scope aligns with defendant’s MAR, which

       specifically described three sets of allegations in 2000-2001, 2008, and 2009. I believe

       that the scope of “the DSS records at issue” is limited by the argument presented in

       defendant’s MAR and encompasses DSS records pertaining to T.B.’s allegations

       against others in 2000-2001, 2008, and 2009.

¶ 38         Notably, the trial court entered two orders requiring the State to furnish

       additional records prior to completing the in camera review.           The trial court

       recognized that the in camera review, as mandated by Cataldo II, required the

       production of specific records, but that the in camera review was limited in scope.

       After obtaining the relevant records at issue, the trial court conducted its in camera

       review and properly determined that the records of T.B.’s prior allegations of abuse

       were not material to the defense.      The trial court complied with Cataldo II by

       conducting an in camera review of DSS records from these relevant time periods.
                                          STATE V. CATALDO

                                            2022-NCCOA-34

                                       ARROWOOD, J., dissenting



¶ 39         I believe the majority has misapprehended the holding and mandate set out in

       Cataldo II, and I vote to affirm the trial court’s order. I respectfully dissent.